Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered April 26, 2011, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first and third degrees, and sentencing him to an aggregate term of 13 years, unanimously affirmed.
The court properly denied defendant’s request for an instruction on the affirmative defense of entrapment. There was no reasonable view of the evidence, viewed most favorably to de*636fendant, that the police actively induced or encouraged him commit the crime, or that any police conduct, including their use of a confidential informant who was defendant’s childhood friend, created a substantial risk that defendant would commit the crime although not otherwise disposed to do so (see Penal Law § 40.05; People v Brown, 82 NY2d 869, 871-872 [1993]; People v Butts, 72 NY2d 746, 750 [1988]). The record demonstrates that the police merely afforded defendant the opportunity to commit the crime, that he was disposed to commit it, and that he engaged in salesman-like behavior. Defendant’s own testimony tended to negate the elements of the entrapment defense.
We have considered and rejected defendant’s pro se claims.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Renwick, DeGrasse, Feinman and Gische, JJ.